NO. 07-01-0493-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

FEBRUARY19, 2002

______________________________


MIGUEL LUCANO LUCERO, AKA MICHAEL LUCERO, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

NO. 40,7609-D; HONORABLE DON EMERSON, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
ABATEMENT AND REMAND
	Pursuant to a guilty plea for the offense of aggravated sexual assault of a child,
appellant Miguel Lucano Lucero, aka Michael Lucero was granted deferred adjudication
and placed on community supervision for five years.  Upon the State's motion to proceed
with an adjudication of guilt for violations of the conditions of community supervision, the
trial court granted the motion, adjudicated appellant guilty, and assessed punishment at
25 years confinement.  Appellant filed a pro se notice of appeal in which he requested that
new counsel be appointed.  After an extension of time was granted, the clerk's record was
due to be filed on February 12, 2002.  By letter dated February 13, 2002, the trial court
clerk notified this Court that she had not received an order from the trial court to prepare
a record nor had she received payment nor an affidavit of inability to pay from appellant. 
Thus, we now abate the appeal and remand the cause to the trial court for further
proceedings.  See Tex. R. App. P. 37.3(a)(2).
	Upon remand the trial court shall immediately cause notice of a hearing to be given
and, thereafter, conduct a hearing to determine the following:
	1.  whether appellant desires to prosecute this appeal; and
	2.  whether appellant is indigent and entitled to new appointed counsel.
 
The trial court shall cause the hearing to be transcribed.  Should it be determined that
appellant does want to continue this appeal and is indigent, then the trial court shall also
take such measures as may be necessary to assure appellant effective assistance of
counsel, which may include the appointment of new counsel.  If new counsel is appointed,
the name, address, telephone number, and state bar number of said counsel shall be
included in the order appointing new counsel.  Finally, the trial court shall execute findings
of fact, conclusions of law, and such orders as the court may enter regarding the
aforementioned issues, and cause its findings and conclusions to be included in a
supplemental clerk's record.  A supplemental reporter's record of the hearing shall also be
included in the appellate record.  Finally, the trial court shall file the supplemental records
with the Clerk of this Court by Friday, April 5, 2002.
	It is so ordered.
							Per Curiam
Do not publish.